Exhibit 10.2

EXECUTION VERSION

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT, dated as of December 19, 2016 (this “Agreement”),
among WESTAR ENERGY, INC., a Kansas corporation (the “Borrower”), KANSAS GAS AND
ELECTRIC COMPANY, a Kansas corporation (the “Guarantor”), the several banks and
other financial institutions or entities from time to time party to this
Agreement (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

RECITALS

A. The Borrower, the banks and other financial institutions party thereto and
the Administrative Agent are parties to that certain Fourth Amended and Restated
Credit Agreement, dated as of September 29, 2011, as amended by the First
Extension Agreement, dated as of July 19, 2013, as further amended by the Second
Extension Agreement, dated as of September 18, 2014 and as further amended by
the Third Extension Agreement, dated as of September 17, 2015 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings given to them in the Credit Agreement, as they may be modified
pursuant to this Agreement.

B. Whereas, on May 29, 2016, the Borrower and Great Plains Energy Incorporated,
a Missouri Corporation (“Great Plains”) entered into an agreement and plan of
merger (as amended, restated, supplemented or otherwise modified from time to
time, the “Merger Agreement”), pursuant to which a wholly-owned subsidiary of
Great Plains will merge with and into the Borrower, whereby the Borrower will
become a wholly-owned subsidiary of Great Plains (the “Merger”).

C. Whereas, in connection with the Merger, the Borrower has requested certain
amendments to the Credit Agreement and the parties hereto are willing to amend
the Credit Agreement in the manner provided for herein, subject to the terms and
conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

I. AMENDMENT

The Credit Agreement is hereby amended as follows:

(i) Section 1.1 is hereby amended by amended by adding the following defined
terms in appropriate alphabetical order:

““Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

““Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.”



--------------------------------------------------------------------------------

““EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

““EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.”

““EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

““EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.”

““Great Plains”: Great Plains Energy Incorporated, a Missouri corporation.”

““Merger”: the merger of a wholly-owned subsidiary of Great Plains into the
Borrower, whereby the Borrower will become a wholly-owned subsidiary of Great
Plains, pursuant to the Agreement and Plan of Merger, dated as of May 29, 2016,
by and among the Borrower, Great Plains and the other parties party thereto, as
it may be amended, restated, supplemented or otherwise modified from time to
time.”

““Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

(ii) Section 1.1 is further amended by amending and restating the following
definitions in their entireties as follows:

““Change in Control”: shall be deemed to have occurred if (i) prior to the
consummation of the Merger, (a) any “person” or “group” (within the meaning of
Rule 13d-5, as in effect on the date hereof, promulgated by the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall, after
the date hereof, become the “beneficial owner” (within the meaning of Rule
13d-3, as in effect on the date hereof, promulgated by the SEC under the
Exchange Act), of shares representing more than 30% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Borrower or (b) a majority of the seats (other than vacant seats) on the board
of directors of the Borrower shall at any time be occupied by Persons who are
not Continuing Directors and (ii) after giving effect to the Merger, any event
or series of events shall occur by which: (a) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of Great Plains or its Subsidiaries, or any Person
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of thirty-three and
one-third percent (33 1/3%) or more of the “voting equity interests” (meaning
for this purpose the power under ordinary circumstances to vote for the election
of members of the board of directors) of Great Plains; or (b) during any period
of twelve

 

2



--------------------------------------------------------------------------------

(12) consecutive months, a majority of the members of the board of directors or
other equivalent governing body of Great Plains ceases to be composed of
individuals (x) who were members of that board or equivalent governing body on
the first day of such period, (y) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(x) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (z) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (x) and (y) above constituting at the time of
such election or nomination at least a majority of that board or equivalent
governing body; or (c) Great Plains shall cease to own, directly or indirectly,
beneficially and of record, 100% of the Capital Stock of the Borrower.”

““Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body (including the KCC and, after the consummation of the Merger,
the Missouri Public Service Commission), court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization (including the National Association of
Insurance Commissioners).”

(iii) Section 1.1 is further amended by amending clause (iv) of the definition
of “Defaulting Lender” by adding the words “or a Bail-In Action” after the words
“Debtor Relief Law”.

(iv) Section 1.1 is further amended by adding the following language to the end
of the definitions of “LIBOR”:

“Notwithstanding the foregoing, if LIBOR shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.”

(v) Section 1.1 is further amended by added the following language to the end of
the definition of “LIBOR Market Index Rate”, immediately preceding the final
period therein:

“; provided, that if such screen rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement”

(vi) Section 6.5 is hereby amended and restated in its entirety as follows:

6.5 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary of the Borrower) unless such
transaction is (x) otherwise permitted under this Agreement and (y) upon terms
no less favorable to the Borrower or the applicable Subsidiary of the Borrower
than it would obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate, or upon terms otherwise required by applicable Requirements
of Laws.

(vii) Section 6.8 is hereby amended and restated in its entirety as follows:

 

3



--------------------------------------------------------------------------------

6.8 Ownership of KGE. (a) Permit any issued and outstanding Capital Stock of KGE
to be owned directly or indirectly, beneficially or of record, by any person
other than (x) the Borrower and (y) after the consummation of the Merger, and
solely to the extent that the covenant in the preceding clause (x) is satisfied,
Great Plains, or (b) permit KGE to issue or have outstanding any rights,
warrants, options or convertible or exchangeable securities entitling the
holders thereof, conditionally or unconditionally, to purchase, subscribe for or
otherwise receive shares of Capital Stock of KGE prior to the termination of the
Revolving Commitments and the repayment of all Letters of Credit, Revolving
Loans and other amounts owing to any Lender or the Administrative Agent
hereunder.

(viii) Section 9 is hereby amended by adding a new Section 9.19 to read as
follows:

9.19 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

II. CONDITIONS PRECEDENT

The amendments pursuant to Section I hereof shall become effective as of the
date when, and only when, each of the following conditions precedent shall have
been satisfied (the “Effective Date”):

(i) The Administrative Agent (or its counsel) shall have received from the
Borrower, the Guarantor and from Lenders constituting Required Lenders either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

4



--------------------------------------------------------------------------------

(ii) The Borrower shall have paid all fees and reasonable expenses of the
Administrative Agent and the Lenders required under the Credit Agreement and any
other Loan Document to be paid on or prior to the Effective Date (including
reasonable fees and expenses of counsel) in connection with this Agreement.

(iii) The Administrative Agent shall have received a certificate, dated as of
the Effective Date and signed by an authorized officer of the Borrower,
confirming (i) no Default or Event of Default shall have occurred and be
continuing on the Effective Date and after giving effect thereto and (ii) the
representations and warranties set forth in Section III hereof, if not qualified
as to materiality, shall be true and correct in all material respects and all
other representations and warranties set forth in Section III hereof shall be
true and correct, in each case on and as of the Effective Date with the same
force and effect as if made on or as of the Effective Date (except for those
representations and warranties or parts thereof that, by their terms, expressly
relate solely to a specific date, in which case such representations and
warranties, if not qualified as to materiality, shall be true and correct in all
material respects and all such other representations and warranties shall be
true and correct, in each case as of such specific date).

III. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that (i) each of the representations and warranties contained in Section 3 of
the Credit Agreement, if not qualified as to materiality, are true and correct
in all material respects and all other representations and warranties set forth
in Section 3 of the Credit Agreement are true and correct, in each case on and
as of the Effective Date, both immediately before and after giving effect to
this Agreement (except for those representations and warranties or parts thereof
that, by their terms, expressly relate solely to a specific date, in which case
such representations and warranties, if not qualified as to materiality, shall
be true and correct in all material respects and all such other representations
and warranties shall be true and correct, in each case as of such specific
date), (ii) this Agreement has been duly authorized, executed and delivered by
the Borrower and constitutes the legal, valid and binding obligation of the
Borrower enforceable against it in accordance with its terms and (iii) no
Default or Event of Default shall have occurred and be continuing on the
Effective Date, both immediately before and after giving effect to this
Agreement.

IV. ACKNOWLEDGMENT AND CONFIRMATION OF THE BORROWER AND THE GUARANTOR

Each of the Borrower and the Guarantor hereby confirms and agrees that after
giving effect to this Agreement, the Credit Agreement and the other Loan
Documents remain in full force and effect and enforceable against each Loan
Party in accordance with their respective terms and shall not be discharged,
diminished, limited or otherwise affected in any respect. Each of the Borrower
and the Guarantor represents and warrants to the Lenders that it has no
knowledge of any claims, counterclaims, offsets, or defenses to or with respect
to its obligations under the Loan Documents, or if the Borrower or the Guarantor
has any such claims, counterclaims, offsets, or defenses to the Loan Documents
or any transaction related to the Loan Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Agreement.
This acknowledgment and confirmation by the Borrower and the Guarantor is made
and delivered to induce the Administrative Agent and the Lenders to enter into
this Agreement. Each of the Borrower and the Guarantor acknowledges that the
Administrative Agent and the Lenders would not enter into this Agreement in the
absence of the acknowledgment and confirmation contained herein.

 

5



--------------------------------------------------------------------------------

V. LIMITED CONSENT

(i) Subject to the satisfaction of the conditions set forth in Article II of
this Agreement, the Lenders party hereto hereby each offer their limited consent
to the Merger until the earlier of the following (each, a “Consent Termination
Event”): (i) the “End Date” as defined in the Merger Agreement; (ii) the date
the Merger Agreement is validly terminated in accordance with its terms; or
(iii) the Merger Agreement is amended or modified or a consent or waiver is
provided thereunder in any case in a manner that is materially adverse to the
interests of the Lenders after the date hereof.

(ii) Upon the occurrence of any Consent Termination Event, (w) the limited
consent set forth in Section V(i) hereof shall automatically terminate and be of
no further force or effect, (x) all rights and remedies with respect to the
matters set forth in Section V(i) hereof of the Administrative Agent and the
Lenders under the Credit Agreement and any other Loan Document shall, without
any further action by any person, automatically be reinstated as if the limited
consent set forth in Section V(i) hereof had not become effective and (y) clause
(ii) of the definition of “Change of Control” (as amended by Section I(ii)
hereof) shall be deleted and given no further force or effect. This limited
consent shall not constitute or be deemed to be a waiver of, consent to or
departure from, any other term or provision in the Credit Agreement, which shall
continue in full force and effect, nor shall this limited consent constitute a
course of dealing among the parties.

VI. MISCELLANEOUS

(i) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE
OF LAW AND CONFLICTS OF LAW RULES).

(ii) Full Force and Effect. Except as expressly modified hereby, the Credit
Agreement and the other Loan Documents shall continue in full force and effect
in accordance with the provisions thereof on the date hereof. As used in the
Credit Agreement, “hereinafter,” “hereto,” “hereof,” and words of similar import
shall, unless the context otherwise requires, mean the Credit Agreement after
giving effect to this Agreement. Any reference to the Credit Agreement or any of
the other Loan Documents herein or in any such documents shall refer to the
Credit Agreement and Loan Documents as modified hereby. This Agreement is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This Agreement shall constitute a Loan
Document under the terms of the Credit Agreement.

(iii) Expenses. Without limiting clause (ii) of Section II hereof, the Borrower
agrees on demand (i) to pay all reasonable fees and expenses of counsel to the
Administrative Agent, and (ii) to reimburse the Administrative Agent for all
reasonable out-of-pocket costs and expenses, in each case, in connection with
the preparation, negotiation, execution and delivery of this Agreement and the
other Loan Documents delivered in connection herewith.

(iv) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(v) Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

 

6



--------------------------------------------------------------------------------

(vi) Construction. The headings of the various sections and subsections of this
Agreement have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. The
provisions of Section 1.2 of the Credit Agreement are hereby incorporated by
reference as if fully set forth herein.

(vii) Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or by email shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

[signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

WESTAR ENERGY, INC., as the Borrower By:  

/s/ Anthony D. Somma

  Anthony D. Somma   Senior Vice President, Chief Financial Officer and
Treasurer KANSAS GAS AND ELECTRIC COMPANY, as the Guarantor By:  

/s/ Anthony D. Somma

  Anthony D. Somma   Vice President and Treasurer

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Bridget Killackey

  Name: Bridget Killackey   Title: Executive Director

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Cheryl Lofgreen

  Name: Cheryl Lofgreen   Title: Assistant Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By:  

/s/ Christopher Aitkin

  Name: Christopher Aitkin   Title: Assistant Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

/s/ Theodore Sheen

  Name: Theodore Sheen   Title: Director BNP Paribas, as a Lender By:  

/s/ Karima Omar

  Name: Karima Omar   Title: Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Chidozie Ugochukwu

  Name: Chidozie Ugochukwu   Title: Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By:  

/s/ Dustin Zubke

  Name: Dustin Zubke   Title: Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Brian Walsh

Name:   Brian Walsh Title:   Director

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:  

/s/ Shannon Batchman

  Name: Shannon Batchman   Title: Senior Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Hussam S. Alsahlani

  Name: Hussam S. Alsahlani   Title: Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, LTD., as a Lender By:  

/s/ Maria Ferradas

  Name: Maria Ferradas   Title: Director

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ John Lascody

  Name: John Lascody   Title: Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

UMB Bank, n.a., as a Lender By:  

/s/ Robert P. Elbert

  Name: Robert P. Elbert   Title: Senior Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By:  

/s/ Michael T. Sagges

  Name: Michael T. Sagges   Title: Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Frederick W. Price

Name:   Frederick W. Price Title:   Managing Director

[Signature Page to Amendment Agreement]